                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  ANTHONY MADDING,                                )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )           No. 3:18-CV-00291-JRG-DCP
                                                  )
  SGT. KRISTOPHER PHILLIPS et al.,                )
                                                  )
                Defendants.                       )

                                   MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Defendants Rick

 Bedsole, Michael Blakenship, Aundrina Davis, and Kristopher Phillips (“Defendants”), have filed

 a motion to dismiss this action for Plaintiff’s failure to prosecute [Doc. 39]. Plaintiff has failed to

 respond to the motion, and the deadline to do so has passed. See E.D. Tenn. L.R. 7.1.

 I.     RELEVANT PROCEDURAL HISTORY

        Plaintiff has not filed anything in this cause since he returned service packets to the Court

 on or about January 21, 2020 [Doc. 17]. It appears from the public website of the Tennessee

 Department of Correction (“TDOC”) that Plaintiff’s sentence expired in August 2020, and he was

 thereafter released from TDOC custody.            See Tenn. Dep’t of Corr., “Felony Offender

 Information,” at https://apps.tn.gov/foil-app/search.jsp (search by name) (last visited March 16,

 2021). On multiple occasions, this Court explicitly ordered Plaintiff to update the Court and

 Defendants within fourteen days of any change of address [See Doc. 5 at 2; Doc. 6 at 3; Doc. 11

 at 3; Doc. 15 at 1-2; Doc. 16 at 3-4; Doc. 35 at 2; Doc. 38 at 3]. See also E.D. Tenn. L.R. 83.13.

 Despite this warning, Plaintiff has failed to file a change of address with the Court. Moreover, as

 Plaintiff did not provide the Court with a permanent home address when he filed his complaint or




Case 3:18-cv-00291-JRG-DCP Document 50 Filed 03/16/21 Page 1 of 3 PageID #: 198
 his amended complaints, neither the Court nor Defendants have a means within which to contact

 Plaintiff [See Doc. 2 at 3; Doc. 10 at 3; Doc. 13 at 6].

 II.    DISCUSSION

        Rule 41(b) of the Federal Rules of Civil Procedure provides that dismissal is an appropriate

 sanction for failure to comply with a Court order. See Fed. R. Civ. P. 41(b). Under Rule 41(b),

 the Court considers four factors when considering dismissal:

         (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

 Hartsfield v. United Parcel Serv., Inc., No. 4:18-cv-69, 2020 WL 1539337, at *2 (E.D. Tenn. Mar.

 2, 2020) (quoting Mager v. Wisconsin Central Ltd., 924 F.3d 831, 837 (6th Cir. 2019)).

        The Court finds that Plaintiff’s failure to respond to or comply with the Court’s previous

 orders is due to Plaintiff’s willfulness and/or fault. Specifically, Plaintiff willfully disobeyed this

 Court’s orders and local rules by failing to update his address. Plaintiff’s failure has prejudiced

 Defendants, who have expended time and resources answering Plaintiff’s complaints.

 Additionally, Plaintiff was explicitly warned that failure to update his address could result in the

 dismissal of his case. Finally, no lesser sanction is appropriate, as Plaintiff has disregarded the

 Court’s warnings, and the Court has no means with which to contact Plaintiff.

        The Court also notes that, “while pro se litigants may be entitled to some latitude when

 dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

 cause for extending this margin to straightforward procedural requirements that a layperson can

 comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing

 about Plaintiff’s pro se status prevented him from complying with the Court’s orders, and



                                                   2
Case 3:18-cv-00291-JRG-DCP Document 50 Filed 03/16/21 Page 2 of 3 PageID #: 199
 Plaintiff’s pro se status does not mitigate the balancing of factors under Rule 41(b). Accordingly,

 on balance, the Court finds that these factors weigh in favor of dismissal of this action.

 III.   CONCLUSION

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

 of dismissal of this action. Therefore, Defendants’ motion [Doc. 39] will be GRANTED, and this

 action will be DISMISSED WITH PREJUDICE. Any pending motions will be DISMISSED

 as moot. The Court CERTIFIES that any appeal from this order would not be taken in good faith.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




                                                  3
Case 3:18-cv-00291-JRG-DCP Document 50 Filed 03/16/21 Page 3 of 3 PageID #: 200
